Citation Nr: 1443298	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-30 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and Dr. Fernando Cabrera, Jr., M.D.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.  He additionally had unverified National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2006 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the May 2006 rating decision, the RO, in relevant part, denied entitlement to service connection for depression, claimed as anxiety disorder.  In the January 2009 rating decision, the RO denied entitlement to a TDIU.  

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in March 2009.  A transcript of that hearing is of record.

The Board remanded the claims on appeal for evidentiary development in September 2012 and July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has remanded the claims on appeal in an effort to verify periods of the Veteran's National Guard service, to include all periods of active duty for training (ACDUTRA), and inactive duty training (IDT).  Following the July 2013 remand, the AOJ concluded that this requested development was misguided based on a response from the National Personnel Records Center (NPRC) indicating that no specific training or duty assignments were found for apparent Reserve service through 1985.  Evidence of record strongly suggests that the Veteran had additional Reserve service beyond that confirmed by the NPRC.  Indeed, a January 2008 treatment report written by Dr. F.J.C. Jr. reflects the Veteran's reports that he was discharged from National Guard service due to psychiatric disability in 2006.  Thus, remand is again necessary to verify the Veteran's periods of National Guard service and to obtain any additional service records.

A new VA opinion regarding the Veteran's psychiatric disability was obtained in October 2013.  However, the VA examiner did not provide the requested opinion with respect to whether the Veteran's service-connected disabilities, in the aggregated, preclude him from securing and following substantially gainful employment.  A new VA examination is warranted on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Upon review of the Veteran's electronic claims file, it appears that a transcript of the March 2009 DRO hearing is no longer associated with the file.  Indeed, the October 2013 VA examiner also noted the absence of the hearing transcript.  A copy of the transcript must be made a part of the electronic file.  

Finally, the October 2013 VA examiner noted the Veteran's continual private treatment for psychiatric disability.  The Veteran should be asked to provide authorization for VA to obtain private mental health treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain all records of the Veteran's private mental health treatment, to include records from Dr. Cabrera. 

If requested treatment records cannot be obtained, notify the Veteran of the attempts made and of what further actions will be taken.  He must be allowed the opportunity to provide records, and be notified of any further actions that will be taken with regard to his claim.

2.  Verify all periods of the Veteran's National Guard service, to include all periods of ACDUTRA and IDT extending through approximately June 2006, through any and all appropriate channels.  

The following information should be requested:

(a)  The specific dates (not retirement points) for all of the Veteran's periods of ACDUTRA and IDT. 

(b) The dates in which the Veteran was paid for ACDUTRA or IDT.

(c) Copies of the Veteran's Leave and Earning Statements.

(d) Copies of all service treatment records and service personnel records pertaining to his National Guard service.

If any requested records cannot be obtained, this should be so noted, and the Veteran should be allowed the opportunity to provide any such records in his possession.

3.  Associate a copy of the Veteran's March 2009 DRO hearing transcript to his electronic claims file.

4.  Thereafter, schedule the Veteran for a new VA mental health examination with a VA psychiatrist or psychologist.  The examination report should indicate that the claims file and a copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner must determine whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder.  

The examiner should specifically address any prior psychiatric diagnosis made since August 2005.  In addressing these diagnoses, the examiner is asked to specifically review and comment on the January 2008 psychiatric evaluation conducted by Dr. Cabrera, and Dr. Cabrera's detailed testimony provided during the Veteran's March 2009 DRO hearing.  

The examiner should provide the following medical opinions:

A)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the incident where the Veteran was physically assaulted during service, and his report in a January 2008 statement of being under maximum alert of terrorist attack during his service in Germany.  

B)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability was caused (in whole or in part) by a service-connected disability (peripheral neuropathy of the bilateral lower extremities; residuals of a cold injury of the feet and Raynaud's phenomena, periarticular osteopenia and mild degenerative joint disease; and erectile dysfunction).  

C)  If not, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) a diagnosed psychiatric disability was aggravated (permanently made worse) by a service-connected disability.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

D)  If an appropriate PTSD diagnosis has been made, specifically identify the stressor(s) upon which such diagnosis is/was based.  The examiner should specifically state whether the Veteran's PTSD diagnosis is/was based on one or more of his claimed in-service stressors, and if so, whether such stressor(s) is/are adequate to support a PTSD diagnosis.  

E)  Finally, state whether it is at least as likely not (50 percent or greater probability) that the Veteran's service-connected disabilities (i.e. peripheral neuropathy of the bilateral lower extremities; residuals of a cold injury of the feet and Raynaud's phenomena, periarticular osteopenia and mild degenerative joint disease; and erectile dysfunction), in the aggregate, preclude him from securing and following substantially gainful employment, without regard for any nonservice-connected disorders and considering the Veteran's educational and occupational background.  The examiner should also comment on whether considering a claimed psychiatric disability to be service connected would change the opinion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, and addressing lay and medical evidence of record.  Here, the examiner should address evidence of psychiatric disability found in the Veteran's VA treatment records dated in the early 1980s.  

If the examiner recommends that an opinion regarding the effects of the Veteran's service-connected disabilities on his employability be obtained from a different examiner, such should be undertaken.

5.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  The appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



